Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Confidential

Exhibit 10.49

LICENSE AGREEMENT

BETWEEN

DURECT CORPORATION

AND

EPICEPT CORPORATION



--------------------------------------------------------------------------------

LICENSE AGREEMENT

This LICENSE AGREEMENT (the “Agreement”), entered into on the “Effective Date”
(as defined below), is made by and between the EPICEPT CORPORATION, a Delaware
corporation having a principal place of business at 777 Old Saw Mill River Road,
Tarrytown, NY 10591 (“EpiCept”), and DURECT CORPORATION, a Delaware corporation
having a principal place of business at 2 Results Way, Cupertino, California
95014 (“Durect”), each a “Party” and collectively the “Parties” to this
Agreement.

WITNESSETH:

WHEREAS, EpiCept owns certain patent rights relating to methods and compositions
for use in the topical treatment of back pain, muscle tensions and myo-fascial
pain, where such methods and compositions feature a topical carrier system
containing a local anesthetic agent and are intended for use on intact mammalian
skin and/or outer synovial membranes, and certain additional patent rights
relating to methods and compositions that include the use of certain intradermal
pharmaceutical penetration enhancing excipients;

WHEREAS, Durect is engaged in the development, approval, commercialization and
marketing of certain proprietary pharmaceutical products for the treatment of
pain, including transdermal products containing analgesic and/or anesthetic
pharmaceutical agents;

WHEREAS, Durect desires to obtain from EpiCept, and EpiCept desires to grant to
Durect, certain exclusive rights under the EpiCept Licensed Patents and other
EpiCept Technology suitable for the manufacture, development, registration and
commercialization of Licensed Products in the Territory (each as defined herein
below); and

WHEREAS, EpiCept has previously granted certain exclusive rights and licenses
under the EpiCept Licensed Patents and EpiCept Technology by way of a license
agreement with Endo Pharmaceuticals Inc., dated 18 December 2003, and a license
agreement with Adolor Corporation, dated 23 July 2003.

NOW THEREFORE, in consideration of the foregoing premises and the covenants,
conditions, undertakings and agreements hereinafter set forth in this Agreement,
the Parties intending to be legally bound, hereby agree as follows:

1. DEFINITIONS

As used in this Agreement, the following terms shall have the meanings set forth
in this Section 1:

1.1 “AAA” has the meaning set forth in Section 12.13 of this Agreement.

1.2 “Affiliate” means a Person or entity that directly or indirectly through one
or more intermediates, controls, is controlled by, or is under common control
with the person or entity specified. For the purpose of this definition,
“control” shall mean with respect to an entity, the direct or indirect ownership
of (a) more than fifty percent (50%) of the capital stock or share capital
entitled to vote for the election of directors of the entity or (b) more than
fifty percent (50%) of equity or voting interest of the entity. An entity will
be an Affiliate for purposes of this Agreement only so long as it satisfies the
definition set forth herein.

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

1.3 “ANDA” means an abbreviated new drug application that is submitted to the
FDA for approval to manufacture and/or sell a pharmaceutical product in the
United States pursuant to the FDC Act.

1.4 “Annual Net Sales Period” has the meaning set forth in Section 4.3 of this
Agreement.

1.5 “Applicable Law” shall mean all laws (including common law), treaties,
statutes, ordinances, rules, regulations, standards and guidelines as may be in
effect from time to time and that relate to the development, marketing,
manufacturing, packaging or sale of the Licensed Product in the Territory or the
performance of either Party’s obligations under this Agreement including all
laws, treaties, regulations and guidelines governing the import, export,
development, marketing, distributions and sale of the Licensed Product in the
Territory, to the extent applicable and relevant, and including all marketing
authorization applications in each jurisdiction of the Territory, all good
clinical manufacturing or practices standards or guidelines promulgated by the
FDA or other Regulatory Authorities and including trade association guidelines,
where applicable, as well as the United States’ export control laws and the U.S.
Foreign Corrupt Practices Act.

1.6 “Back Pain” means any kind of back pain, including acute and chronic pain
and having any etiology and/or cause including, but not limited to, pain
deriving in whole or in part from myofascial, muscle tension, and/or any
combinations thereof.

14.22 1.7 “Clinical” means, when used with respect to studies or data, studies
that are carried out in humans and data obtained therefrom.

1.8 “Clinical Trial” means an investigation in human subjects and/or patients
intended to discover or verify the clinical, pharmacological and/or other
pharmacodynamic effects of an investigational product, and/or to identify any
adverse reactions to an investigational product, and/or to study absorption,
distribution, metabolism, and excretion of an investigational product with the
objective of ascertaining its safety and/or efficacy.

1.9 [* * *]

1.10 “Commercially Reasonable Efforts” with respect to any activity shall mean
the efforts and resources that an established pharmaceutical company would
devote to such activity with respect to its own comparable product, taking into
account the reasonable sales and profitability potential of the product while
promoting the therapeutic profile and benefits of the product in the most
commercially reasonable beneficial and responsible manner, duly respecting
external factors outside the Party’s control.

1.11 [* * *]

1.12 “Control” or “Controlled” means possession by a Party or its Affiliate of
the right to grant to the other Party a license, sublicense or other right to
use, of the scope provided for in this Agreement, to intangible or intellectual
property rights (including Patents, Know-How, trade secrets, data and rights to
access or cross-reference regulatory filings) without violating the terms of any
Applicable Law, agreement or other arrangement with any third party existing at
the time such Party or such Affiliate would be first required hereunder to grant
the other Party such license, sublicense or other right.

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

1.13 “Dispute” has the meaning set forth in Section 12.13 of this Agreement.

1.14 “Durect Know-How” means Know-How related to controlled release systems and
transdermal pharmaceutical patch products in general, and to Licensed Product in
particular, that is (a) Controlled by Durect or any of its Affiliates during the
Term of this Agreement and (b) useful or any way related to developing, making,
having made, using, commercializing and/or registering Licensed Product.

1.15 “Durect Improvements” means any and all Patents or Durect Know-How
Controlled by Durect during the Term of this Agreement but arising or otherwise
obtained after the Effective Date and relating to any improvement, enhancement,
modification and/or extension of a Licensed Product.

1.16 “Durect Indemnified Parties” has the meaning set forth in Section 9.2 of
this Agreement.

1.17 “EDGAR” means the U.S. Government’s stated Education Department General
Administrative Regulations and, when used in connection with a particular
document, refers to the copy of that document as available from the U.S.
Government Securities and Exchange website (www.sec.gov/) in the form existing
as of the Effective Date of this Agreement.

1.18 “EDGAR Licenses” have the meaning set forth in Section 7.2(j) of this
Agreement.

1.19 “Effective Date” means the date upon which this Agreement is fully executed
by the Parties and the Hercules Consent is fully executed by Durect and Hercules
Technology Growth Capital, Inc.

1.20 “EpiCept Improvements” means any and all Patents or EpiCept Know-How
Controlled by EpiCept during the Term of this Agreement but arising or otherwise
obtained after the Effective Date and relating to any improvement, enhancement,
modification and/or extension of a Licensed Product, wherein the practice of
such EpiCept Improvements, in the absence of a license, would infringe a Valid
Claim within the EpiCept Licensed Patents.

1.21 “EpiCept Indemnified Parties” has the meaning set forth in Section 9.1 of
this Agreement.

1.22 “EpiCept Know-How” means any and all Know-How that is Controlled by EpiCept
or any of its Affiliates during the Term of this Agreement and is necessary or
useful for Durect, or its Affiliates and/or licensees to make, have made,
develop, use, register, sell, have sold, import, export, market and/or
commercialize Licensed Product in the Territory.

1.23 “EpiCept Licensed Patents” means the Patents Controlled by EpiCept as of
the Effective Date and necessary to make, have made, develop, use, register,
sell, have sold, import, export, market and/or commercialize Licensed Product in
the Territory. For clarity, the EpiCept Licensed Patents include the patent
rights detailed in Schedule 1.22 to this Agreement

1.24 “EpiCept Technology” means the EpiCept Licensed Patents, the EpiCept
Know-How, and the EpiCept Improvements.

1.25 “FDA” shall mean the United States Food and Drug Administration or any
successor thereto.

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

1.26 “FDC Act” means the Federal Food, Drug and Cosmetic Act set forth in 21
U.S.C. §§321 et seq., as amended, and the regulations promulgated thereunder
from time to time.

1.27 “Field” shall mean all pharmaceutical applications for the palliative,
prophylactic and/or therapeutic treatment of Back Pain in humans.

1.28 “Final Regulatory Approval” means a Regulatory Approval that allows for the
immediate marketing and sale of Licensed Product in a jurisdiction within the
Territory. With regard to the United States, Final Regulatory Approval shall
mean the written final approval of an NDA by the FDA permitting the immediate
marketing and sale of Licensed Product in the United States.

1.29 “First Commercial Sale” means with respect to any jurisdiction within the
Territory, after a Regulatory Authority in the Territory has granted Final
Regulatory Approval of Licensed Product, the first sale (as evidenced by an
invoice or receivable) for use, consumption or resale of such Licensed Product
by Durect to a third party in a bona fide arms-length transaction in such
jurisdiction. A sale to an Affiliate shall not constitute a First Commercial
Sale unless the Affiliate is the end-user of such Licensed Product. For
avoidance of doubt, the provision of a reasonable number of free samples of
Licensed Product shall not be construed to constitute a sale, use, consumption
or resale of Licensed Product for purposes of this definition.

1.30 “Force Majeure” means causes beyond a reasonable control of the Party,
including acts of God; changes in regulations or laws of any government; war;
terrorism; civil commotion; destruction of production facilities or materials by
fire, flood, earthquake, explosion or storm; labor disturbances; epidemic; and
failure of public utilities or common carriers.

1.31 “GAAP” means accounting procedures that are in accordance with United
States generally accepted accounting principles.

1.32 “Generic Product” means: (i) a generic transdermal patch pharmaceutical
product containing bupivacaine as the only active ingredient that is
bioequivalent to and substitutable (i.e., “AA” or “AB” therapeutic equivalence
code or other therapeutic equivalence code hereafter created with similar
meaning) for Licensed Product and is sold under an ANDA pursuant to the FDC Act
or, if sold outside the United States, pursuant to the Applicable Law of the
relevant jurisdiction following expiry of any and all Marketing Exclusivity
Rights for Licensed Product in such jurisdiction; (ii) a generic transdermal
patch pharmaceutical product containing bupivacaine as the only active
ingredient that is bioequivalent to and substitutable for Licensed Product and
sold under Article 10 of the EU Directive 2001/83/EC or other Applicable Laws of
the relevant jurisdiction following expiry of any and all Marketing Exclusivity
Rights for Licensed Product in such jurisdiction; or (iii) a generic bupivacaine
product that is bioequivalent to and substitutable for Licensed Product under
the Applicable Laws relating to generic pharmaceutical products of the relevant
jurisdiction in the Territory other than in the United States or the EU. For
clarity, a Generic Product shall not include any product sold by Durect, its
Affiliates or licensees.

1.33 “Hercules Consent” means the fully executed Consent to License Agreement
and Use of Collateral agreement between Durect and Hercules Technology Growth
Capital, Inc., a copy of which is included as Schedule 1.33 to this Agreement.

 

1.34 “Hercules Loan” has the meaning set forth in Section 7.2(i) of this
Agreement.

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

1.35 “IND” means an investigational new drug application (together with all
subsequent submissions, supplements and amendments thereto, and any materials,
documents or information referred to or relied upon thereby), as defined in the
U.S. Federal Food, Drug and Cosmetic Act (“FDC Act”) as amended, and the
regulations promulgated thereunder, or the equivalent thereto as specified in
any succeeding legislation, and all supplements and amendments that may be filed
and enacted with respect to the foregoing.

1.36 “Indemnified Party” has the meaning set forth in Section 9.3 of this
Agreement.

1.37 “Indemnifying Party” has the meaning set forth in Section 9.3 of this
Agreement.

1.38 “Know-How” means all technical information and other technical subject
matter, including any and all compounds, materials, methods, equipment,
specifications, ideas, concepts, formulations, discoveries, inventions, devices,
technology, trade secrets, compositions, designs, formulae, know-how, show-how,
specifications, drawings, techniques, data, results, processes, procedures,
designs, documentation and other technology, whether or not patented or
patentable, and whether or not protected or protectable as a trade secret.

1.39 “Knowledge” means the actual knowledge of a Party’s executive officers.

1.40 “Losses” has the meaning set forth in Section 9.1 of this Agreement.

1.41 “Launch” when used as a noun, means, on a jurisdiction-by-jurisdiction
basis, the First Commercial Sale of Licensed Product to a major retail chain or
a major distributor (as those terms are commonly understood in the industry)
after Final Regulatory Approval in such jurisdiction, and when used as a verb,
means to consummate such First Commercial Sale.

1.42 “Licensed Product” means a transdermal pharmaceutical patch product for
sale only by prescription containing bupivacaine as the only active ingredient,
indicated and approved by a Regulatory Authority for use in the Field, wherein
such product and/or indication is covered by a Valid Claim of the EpiCept
Licensed Patents or a Valid Claim of a Patent under the EpiCept Improvements.

1.43 “Marketing Exclusivity Rights” means: (i) a marketing or data exclusivity
right conferred as a result of designation as a drug for rare diseases or
conditions under Sections 525 et seq. of the FDC Act, an exclusive right to sell
under an NDA pursuant to Section 505(j)(5) or 505(c)(3)(D)(ii) and (iii) of the
FDC Act or any relevant subsequent legislation, rules or regulations, or the
exclusive right granted by the FDA upon completion of pediatric studies
requested by the FDA under Section 505A(a) of the FDC Act or any successor
legislation; (ii) a marketing or data exclusivity right conferred as a result of
Article 10 of EU Directive 2001/83/EC and/or Article 3(3) of EU Regulation
726/2004/EC or EU Regulations 141/2000/EC and/or 847/2000/E, as applicable; or
(iii) any equivalent or similar rights in any jurisdiction in the Territory,
successor legislations of any of the foregoing or subsequent legislation that
has the effect of extending marketing or data exclusivity right to a
pharmaceutical product.

1.44 “NDA” means an application (whether original, supplementary or abbreviated)
to the applicable Regulatory Authority in a country of the Territory, for
approval by such Regulatory Authority, necessary for the commercial sale of
Licensed Product in such country. An NDA, together with all supplemental filings
referencing the initial NDA filing, shall be deemed one and the same NDA for the
purposes of this Agreement.

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

1.45 “Negotiation Period” has the meaning set forth in Section 6.1(a) of this
Agreement.

1.46 “Net Sales” means the gross amount invoiced by Durect or its Affiliates or
sublicensees for sale of Licensed Product in commercial arms-length sales to a
third party (including third party distributors and wholesalers), commencing
with the First Commercial Sale, less deductions for: (i) normal and customary
trade, cash and quantity discounts actually given, credits, price adjustments or
allowances for damaged products, returns or rejections of products;
(ii) chargeback payments and rebates (or the equivalent thereof) granted to
group purchasing organizations, managed health care organizations or to federal,
state/provincial, local and other governments, including their agencies, or to
trade customers; (iii) freight, shipping insurance and other transportation
expenses (if separately identified in such invoice); (iv) sales, value-added,
excise taxes, tariffs and duties, and other taxes directly related to the sale,
to the extent that such items are included in the gross invoice price (but not
including taxes assessed against the income derived from such sale). Sales
between Durect and any of its Affiliates or sublicensees for resale shall not be
a commercial sale by Durect for the purposes of this Section 1.46, and in such
case, Net Sales shall be based on the gross amount invoiced for the Licensed
Products by such Affiliate or sublicensee. In addition, any use of Licensed
Product for promotional, sampling or compassionate use purposes shall not be
considered in determining Net Sales. Except as specifically provided above, Net
Sales shall be calculated in accordance with GAAP, consistently applied.

1.47 [* * *]

1.48 “Party” and “Parties” have the meaning set forth in the Preamble of this
Agreement.

1.49 “Patent” and “Patents” mean issued patents and patent applications,
including any and all provisionals, continuations, divisionals,
continuation-in-part applications, foreign counterparts, substitutions,
reissues, renewals, re-examinations, supplementary protection certificates,
patent term extensions, adjustments or restoration rights, registrations,
confirmations, successor protective rights or subsequently issued protective
rights of similar nature of any of the above.

1.50 “Patent Term Extension” has the meaning set forth in Section 11.3 of this
Agreement.

1.51 “Person” means an individual or a corporation, partnership, association,
trust, or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

1.52 “Phase III Clinical Trial” means an expanded controlled or uncontrolled
clinical trial as required by 21 C.F.R. §312 performed after preliminary
evidence suggesting effectiveness of a Licensed Product has been obtained, the
primary purpose of which is to establish effectiveness and safety of Licensed
Product in patients with the particular indication or indications being studied
and to provide an adequate basis for physician labeling.

1.53 “Proof of Concept Trial” means a Clinical Trial of Licensed Product in
patients that demonstrates efficacy on an efficacy endpoint and therefore
justifies proceeding with pivitol Phase III Clinical Trials or other pivitol
registration Clinical Trials required for Final Regulatory Approval of Licensed
Product.

1.54 “Regulatory Approval” means the technical, medical and scientific licenses,
registrations, authorizations and approvals (including, without limitation,
approvals of NDAs, supplements and amendments, pre- and post-approvals, pricing
and reimbursement approvals, and labeling approvals) of a Regulatory Authority,
necessary for the development (including the conduct of Clinical Trials),
manufacture, distribution, storage, transport, marketing, promotion, offer for
sale, use, import, reimbursement, export or sale of Licensed Product in a
regulatory jurisdiction within the Territory.

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

1.55 “Regulatory Authority” means any national, supra-national, regional, state
or local regulatory agency, department, bureau, commission, council, ministry or
other governmental entity involved in the granting of Regulatory Approval in any
jurisdiction within the Territory.

1.56 “Reversion of Rights” has the meaning set forth in Section 3.4 of this
Agreement.

1.57 “Reverted Asian/Pacific Rights” has the meaning set forth in Section 3.4 of
this Agreement.

1.58 “Reverted European Rights” has the meaning set forth in Section 3.4 of this
Agreement.

1.59 “Reverted Latin American Rights” has the meaning set forth in Section 3.4
of this Agreement.

1.60 “ROFR Notice” has the meaning set forth in Section 6.1(a) of this
Agreement.

1.61 “ROFR Reply” has the meaning set forth in Section 6.1(a) of this Agreement.

1.62 “Royalties” has the meaning set forth in Section 4.3 of this Agreement.

1.63 “Royalty Term” has the meaning set forth in Section 4.3 of this Agreement.

1.64 “Rules” has the meaning set forth in Section 12.13(c) of this Agreement.

1.65 “Serious Adverse Drug Experience” means any adverse drug experience
occurring at any dose that results in any of the following outcomes: death; a
life-threatening adverse drug experience; inpatient hospitalization or
prolongation of existing hospitalization; a persistent or significant
disability/incapacity; or a congenital anomaly/birth defect. Important medical
events that may not result in death, be life-threatening, or require
hospitalization may be considered a Serious Adverse Drug Experience when, based
upon appropriate medical judgment, they may jeopardize the patient or subject
and may require medical or surgical intervention to prevent one of the outcomes
listed in this definition.

1.66 “Term” has the meaning set forth in Section 10.1 of this Agreement.

1.67 “Territory” means worldwide.

1.68 “Third Party Offer” has the meaning set forth in Section 6.1(a) of this
Agreement.

1.69 “Valid Claim” means a claim of any pending or issued unexpired EpiCept
Licensed Patent and/or a claim of any pending or issued unexpired Patent within
the EpiCept Improvements, including any patent term extensions thereto, where
such claim has not been revoked or held invalid or unenforceable by decision of
a court or other governmental agency of competent jurisdiction from which no
appeal can be or has been taken and has not been held or admitted to be
disclaimed, invalid or unenforceable through re-examination or disclaimer,
opposition procedure, nullity or invalidity suit or otherwise, which claim
covers a Licensed Product; provided, however, that if a claim of a pending
patent application shall not have issued within five (5) years after the filing
date from which such claims takes priority entitlement such claim shall not
constitute a Valid Claim for the purposes of this Agreement unless and until
such claim shall issue.

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

1.70 “Withholding Taxes” has the meaning set forth in Section 5.3 of this
Agreement.

1.71 Interpretation

(a) Whenever any provision of this Agreement uses the term “including” (or
“includes”), such term shall be deemed to mean “including without limitation”
and “including but not limited to” (or “includes without limitations” and
“includes but is not limited to”) regardless of whether the words “without
limitation” or “but not limited to” actually follow the term “including” (or
“includes”);

(b) “Herein”, “hereby”, “hereunder”, “hereof” and other equivalent words shall
refer to this Agreement in its entirety and not solely to the particular portion
of this Agreement in which any such word is used;

(c) All definitions set forth herein shall be deemed applicable whether the
words defined are used herein in the singular or the plural;

(d) Wherever used herein, any pronoun or pronouns shall be deemed to include
both the singular and plural and to cover all genders;

(e) The recitals set forth at the start of this Agreement, along with the
Schedules to this Agreement, and the terms and conditions incorporated in such
recital and Schedules shall be deemed integral parts of this Agreement and all
references in this Agreement to this Agreement shall encompass such recitals and
Schedules and the terms and conditions incorporated in such recitals and
Schedules, provided, that in the event of any conflict between the terms and
conditions of this Agreement and any terms and conditions set forth in the
Schedules, the terms of this Agreement shall control;

(f) In the event of any conflict between the terms and conditions of this
Agreement and any terms and conditions that may be set forth on any order,
invoice, verbal agreement or otherwise, the terms and conditions of this
Agreement shall govern;

(g) The Agreement shall be construed as if both Parties drafted it jointly, and
shall not be construed against either Party as principal drafter;

(h) Unless otherwise provided, all references to Sections and Schedules in this
Agreement are to Sections and Schedules of and to this Agreement;

(i) All references to days, months, quarters or years are references to calendar
days, calendar months, calendar quarters or calendar years unless otherwise
expressly provided;

(j) Any reference to any federal, national, state, local or foreign statute or
law shall be deemed to also refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise;

(k) Any requirements of notice or notification by one Party to another shall be
construed to mean written notice in accordance with Section 12.5; and

(l) Wherever used, the word “shall” and the word “will” are each understood to
be imperative or mandatory in nature and are interchangeable with one another.

2. GRANT OF LICENSES AND EXCLUSIVITY

2.1 License Grant: Subject to the terms and conditions hereof, EpiCept hereby
grants to Durect, and Durect hereby accepts, an exclusive (even as to EpiCept
and its Affiliates), royalty-bearing right and license, with the right to grant
sublicenses (pursuant to Sections 2.2 and 2.3 below) under the EpiCept Licensed
Patents and Patents within the EpiCept Improvements to make, have made, develop,
use, sell, offer for sale, have sold, and import Licensed Products in and for
the Field throughout the Territory.

2.2 Subcontracting: Durect shall have the right to subcontract its
responsibilities under this

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Agreement (and grant any necessary sublicenses in connection therewith) without
obtaining the written consent of EpiCept, provided however that Durect shall at
all times remain primarily responsible and liable for all such responsibilities.

2.3 Sublicenses: [* * *]

3. DEVELOPMENT AND COMMERCIALIZATION OF LICENSED PRODUCT

3.1 Development of Licensed Product: As between the Parties, Durect shall be
solely responsible, at its own cost, expense and discretion, for designing,
creating and finalizing a commercially reasonable plan for the development of
Licensed Product sufficient to obtain Regulatory Approval of such product within
the Territory, and then implementing and carrying out all activities
contemplated under such development plan such as all research, development,
scientific, medical, regulatory and other activities including, but limited to
the design, production and/or implementation of all clinical studies,
non-clinical studies, manufacturing process development, scale-up and
validation, CMC activities, ICH registration batches, pre-approval inspection
preparation, pharmaceutical development including quality control and stability,
manufacturing, qualification and regulatory tasks. Notwithstanding the
foregoing, Durect shall use Commercially Reasonable Efforts to develop and
commercialize Licensed Product throughout the Territory.

3.2 Regulatory Matters: All Regulatory Approvals for Licensed Product in the
Territory shall be filed, held, owned and maintained solely in Durect’s or
Durect’s designee’s name. In this regard, Durect shall have the sole and
exclusive control over, and all authority and responsibility for any and all
development activities contemplated herein, as well as any and all regulatory
strategies relating to development and commercialization of Licensed Product in
the Territory including, without limitation, the preparation of any and all
documents submitted to a Regulatory Authority in the Territory and the filing of
all submissions relating to Regulatory Approval for Licensed Product, and all
regulatory actions, communications and meetings with any Regulatory Authority
with respect to Licensed Product, in each and every case, at Durect’s sole cost
and expense.

3.3 Reports: Durect shall provide to EpiCept semi-annual written progress
reports summarizing Durect’s activities toward achieving Regulatory Approval of
Licensed Product. Such reports shall be provided until the Launch of the first
Licensed Product by or for Durect.

3.4 Reversion of Rights: Durect shall be solely responsible, at its own cost and
expense, to ensure its own diligence and conduct any and all commercialization
activities with the intent of bringing Licensed Product to market in
jurisdictions within the Territory and shall thus maintain sole discretion and
responsibility with regard to all such matters, with the single proviso that the
performance of such activities shall be subject to the following reversion
rights (“Reversion of Rights”):

(a) If, within [* * *], then the license rights granted under Section 2.1 of
this Agreement shall terminate only with respect to the European jurisdictions
covered by a Valid Claim in the EpiCept Licensed Patents (the “Reverted European
Rights”) and thus allow EpiCept itself, or with the assistance of any third
party, to pursue development and commercialization of Licensed Products under
such Reverted European Rights;

(b) If, within [* * *], then the license rights granted under Section 2.1 of
this Agreement shall terminate only with respect to the Asian/Pacific
jurisdictions covered by a Valid Claim in the EpiCept Licensed Patents (the
“Reverted Asian/Pacific Rights”) and thus allow EpiCept itself, or with the
assistance of any third party, to pursue development and commercialization of
Licensed Products under such Reverted Asian/Pacific Rights; and

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) If, within [* * *], then the license rights granted under Section 2.1 of
this Agreement shall terminate only with respect to the Latin American
jurisdictions covered by a Valid Claim in the EpiCept Licensed Patents (the
“Reverted Latin American Rights”) and thus allow EpiCept itself, or with the
assistance of any third party, to pursue development and commercialization of
Licensed Products under such Reverted Latin American Rights.

4. PAYMENT OBLIGATIONS

4.1 Signing Fee: Within three (3) business days of the Effective Date and upon
receipt of an invoice from EpiCept, Durect shall pay a one-time signing fee of
one million U.S. Dollars (US$1,000,000), by wire transfer to an account
designated in writing by EpiCept.

4.2 Milestone Payments: Durect shall provide EpiCept written notification
identifying the relevant timing/condition and pay to EpiCept within three
(3) business days the following one-time milestone payments upon satisfaction of
the following specified timing and/or condition precedent by Durect, its
Affiliates and/or sublicensees.

[* * * ]

4.3 Royalties: In respect of the license rights granted under Section 2.1 of
this Agreement, Durect shall pay EpiCept a royalty on sales of Licensed Product
in the Territory as follows. The aggregate of all royalty obligations that are
due to EpiCept in any Annual Net Sales Period (as defined below) shall be
referred to herein as “Royalties.” Royalties shall begin to accrue, on a
jurisdiction-by-jurisdiction basis, on Net Sales within the Territory on the
date of the First Commercial Sale of Licensed Product in a jurisdiction and
shall be payable in respect to such jurisdiction until the expiration of the
last-to expire of the EpiCept Licensed Patents or Patents under the EpiCept
Improvements containing one or more Valid Claims that cover such Licensed
Product in such jurisdiction (a “Royalty Term”). Subject to Section 4.4 below,
if a Royalty Term is in effect, Durect shall pay EpiCept Royalties equal to the
following percentages of the aggregate annual Net Sales in all jurisdictions
within the Territory:

[* * *]

(a) The Royalty rates set forth above shall apply only to that portion of Net
Sales within the applicable tier of annual Net Sales.

(b) [* * *]

(c) The periods by which annual Net Sales are measured for purposes of this
Section 4.3 shall be a calendar year (each, an “Annual Net Sales Period”) except
that the first Annual Net Sales Period shall begin on the first day of the
calendar quarter preceding the First Commercial Sale of Licensed Product and
continue to the end of the calendar quarter ending on December 31st of that
calendar year.

4.4 Generic Competition: During a Royalty Term, in the event that a Generic
Product is Launched in a jurisdiction within the Territory, the Royalties
otherwise payable to EpiCept under Section 4.3 shall be reduced by [* * *].

4.5 [* * *]

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

5. REPORTS AND PAYMENTS

5.1 Payments: Beginning forty-five (45) days after the end of the calendar
quarter in which the first Launch of Licensed Product in the Territory is made,
and for each calendar quarter thereafter (no later than forty-five (45) days
after the end of such calendar quarter), Durect shall submit a statement to
EpiCept that shall set forth the amount of Net Sales in the Territory during
such quarter and the calculation of Royalties due on such Net Sales for such
quarter. Each such statement shall be accompanied by the payment, if any, due to
EpiCept.

5.2 Currency Exchange: With respect to Net Sales invoiced in U.S. Dollars, the
Net Sales and the amount of Royalties due to EpiCept hereunder shall be
expressed in U.S. Dollars. With respect to Net Sales invoiced in a currency
other than U.S. Dollars, the Net Sales shall be expressed in the local currency
of the entity making the sale, together with the U.S. Dollar equivalent,
calculated using the rate of exchange that is the commercial rate of exchange
for the conversion of local currency to U.S. Dollars as published by The Wall
Street Journal on the last business day immediately prior to the date of payment
(or if such journal shall cease to publish currency exchange rates, then the
commercial rate of exchange published by another leading U.S. financial
publication or bank as mutually agreed to in writing by the Parties).

5.3 Taxes and Withholding: Any payments made by Durect to EpiCept under this
Agreement shall be reduced by the amount required to be paid or withheld
pursuant to any Applicable Law including, but not limited to, United States
federal, state or local tax law (“Withholding Taxes”). Any such Withholding
Taxes required by law to be paid or withheld shall be an expense of, and borne
solely by, EpiCept. Upon written request, Durect shall submit to EpiCept
reasonable proof of payment of Withholding Taxes, together with an accounting of
the calculations of such taxes after such Withholding Taxes have been remitted
to the proper tax authority. The Parties will cooperate reasonably in completing
and filing documents required under the provisions of any applicable tax laws or
any other Applicable Law in connection with the making of any required tax
payment or withholding payment, or in connection with any claim to a refund of
or credit for any such payment.

5.4 Mode of Payment: Durect shall make all payments required under this
Agreement by wire transfer to any account specified by EpiCept or as otherwise
directed by EpiCept from time to time in U.S. Dollars.

5.5 Records Retention: Durect and its Affiliates and sublicensees, as
applicable, shall keep complete and accurate books and records pertaining to the
sale of Licensed Product and the calculation of Net Sales in the Territory for a
period of three (3) calendar years after the year in which such sales occurred.
Such records and books shall contain sufficient detail to permit the accurate
calculation consistent with GAAP of the Royalties due to EpiCept and any
one-time milestone payments due to EpiCept pursuant to Section 4.2 above,
including any records required to calculate any Royalty adjustments hereunder.

5.6 Audit Request: During the term of this Agreement and not more than once per
calendar year, EpiCept shall have the right, at its sole expense, to engage an
independent accounting firm reasonably acceptable to Durect, which shall have
the right to examine in confidence the relevant Durect records as may be
reasonably necessary to determine and/or verify the amount of Royalties and/or
one-time milestone payments due under this Agreement. Such audit examination
shall be conducted, and Durect shall make its records available, during normal
business hours, after at least fifteen (15) days from receipt of prior written
notice to Durect, and shall take place at the Durect facility where such records
are normally maintained. Each such audit examination

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

shall be limited to pertinent books and records for any year ending not more
than twenty-four (24) months prior to the date of the request; provided that,
unless an error is uncovered, EpiCept shall not be permitted to audit the same
period of time more than once. Prior to permitting EpiCept’s independent
accounting firm to have access to such books and records, Durect may require
such accounting firm and its personnel involved in the audit examination to sign
a reasonable confidentiality agreement pertaining to any confidential
information that is to be provided to such accounting firm or to which such
accounting firm shall have access while conducting its audit examination.
EpiCept’s independent accounting firm shall prepare and provide to each Party a
written report stating whether the Royalties and Net Sales reports submitted and
the amounts paid by Durect to EpiCept are correct or incorrect and the details
concerning any discrepancies. Such accounting firm shall not reveal to EpiCept
any information learned in the course of such audit examination other than the
amount of any such discrepancies. EpiCept hereby agrees to hold in strict
confidence all information disclosed to it by the accounting firm, except to the
extent necessary for EpiCept to enforce its rights under this Agreement, or if
such disclosure is required by law.

5.7 Cost of Audit: Unless expressly provided for herein below, EpiCept shall
bear the full cost of the performance of any audit examination requested
pursuant to Section 5.6 of this Agreement. If, as a result of any audit
examination of the books and records of Durect, it is shown that payments made
by Durect to EpiCept under this Agreement were less than the amount that should
have been paid, then, subject to Section 5.8, below, Durect shall make all
payments required to be made to eliminate any discrepancy revealed by said
inspection within 30 days after EpiCept’s demand therefor. In addition, if, as a
result of any such audit examination, it is shown that payments made by Durect
to EpiCept under this Agreement were less than the amount that should have been
paid, and such deficiency is greater than 5 percent (5%) of the total aggregate
amount Royalties due to EpiCept under this Agreement, then, subject to
Section 5.8 below, Durect shall further reimburse EpiCept for reasonable costs
actually incurred by EpiCept for performance of the subject audit examination.
In the event that the audit examination shows that an overpayment has been made
by Durect then, subject to Section 5.8, such amounts shall be deducted from
Royalties owed to EpiCept and/or any other payment owing to EpiCept under
Section 4 of this Agreement. If such overpayment amounts have not been settled
by such deductions from Royalties and/or any other payment owing to EpiCept
under this Agreement within one year from the date originally overpaid, then
EpiCept shall promptly make all payments required to be made to Durect to
eliminate any such overpayment.

5.8 Resolution of Dispute as to Audit: Notwithstanding anything in Section 5.7
to the contrary, in the event that the Parties do not agree within thirty
(30) days on the amount of overpayment or underpayment revealed by the audit
examination report, each Party shall select an independent public accounting
firm (and each Party shall pay the costs of its own accounting firm), which
shall meet and discuss the amount in dispute and other related matters within
thirty (30) days thereafter. If such independent public accounting firms cannot
agree on a resolution mutually agreeable to the Parties, such independent public
accounting firms shall, within thirty (30) days after such selection, appoint a
third independent public accounting firm which shall resolve the issue within
thirty (30) days after its selection, and the Parties shall equally share the
costs of such accounting firm. The recommendation of the third independent
public accounting firm shall be final and binding upon the Parties. A judgment
on such firm’s disposition may be entered in any court having jurisdiction over
the Parties. Notwithstanding anything to the contrary herein, the resolution of
any dispute under this Section 5.8 shall be made under this Section 5.8 instead
and in lieu of Section 12.13. The preceding sentence shall not preclude the
application of Section 12.13 to any contract interpretation issue (as compared
to an accounting issue which would be precluded from determination under
Section 12.13).

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

5.9 Interest on Late Payments: Any failure by a Party to make a payment of any
undisputed amount when due shall obligate that Party to pay interest to the
other Party at a rate equal to 1% per month (or the maximum interest allowable
by an Applicable Law, whichever is greater), calculated on a basis of a
three-hundred sixty (360) day year, the interest period commencing on the due
date of the late payment and ending on the payment date. The payment of interest
as required by this Section 5.9 shall not foreclose a Party from exercising any
other rights or remedies it may enjoy as a consequence of the lateness of any
such payment.

6. RIGHTS OF FIRST REFUSAL

6.1 Third Party Offers: EpiCept hereby grants to Durect, and Durect hereby
accepts the following rights of first refusal:

(a) If, at any time during the term of this Agreement, EpiCept considers and/or
receives an offer by any third party seeking rights under the EpiCept Licensed
Patents and/or Patents under the EpiCept Improvements to develop, manufacture,
use or sell [* * *] (a “Third Party Offer”), then EpiCept shall provide written
notice to Durect of receipt of the Third Party Offer and offer to Durect a
license to develop, manufacture, use or sell such [* * *] in such jurisdiction
or jurisdictions on the same terms as the Third Party Offer. Such written notice
(an “ROFR Notice”) shall specify the [* * *] subject to such Third Party Offer,
[* * *]. Within [* * *] days after Durect receives an ROFR Notice, if Durect or
its Affiliate desires to negotiate a definitive agreement related to such Third
Party Offer, Durect shall then send a written reply to EpiCept notifying EpiCept
of such desire (an “ROFR Reply”). Upon receipt by EpiCept of an ROFR Reply, the
Parties shall negotiate the terms of the proffered offer contained in the ROFR
Notice in good faith for a period not to exceed [* * *] days (the “Negotiation
Period”), which period may be extended by mutual written agreement between the
Parties.

(b) EpiCept shall not discuss, offer, negotiate, enter into, or agree to enter
into an agreement for the manufacture, use, development and/or sale of [* * *]
with any third party during the pendency of the [* * *] day period after an ROFR
Notice is received by Durect and during any Negotiation Period. Accordingly,
EpiCept shall not discuss, offer, negotiate, enter into or agree to enter into
such a [* * *] unless (i) Durect fails to send an ROFR Reply within the [* * *]
day period after an ROFR Notice is received by Durect, or (ii) Durect fails to
agree to enter into a definitive agreement with EpiCept with respect to any such
ROFR Notice on the terms of the Third Party Offer within the Negotiation Period.
In the event that the provisions of Sections 6.1(b)(i) or (ii) above have been
met, EpiCept may enter into a definitive agreement with the third party with
respect to the subject Third Party Offer; provided, however, that if any terms
of such agreement with such third party when taken as a whole would be less
favorable to EpiCept than as specified in the ROFR Notice therefore, EpiCept
shall deliver a new ROFR Notice to Durect specifying such variations from the
initial ROFR Notice, whereupon the receipt of which by Durect shall trigger a
new [* * *] day period for Durect to send a new ROFR Reply to EpiCept and, if it
Durect provides such new ROFR Reply, another Negotiation Period therefore. The
Parties hereby acknowledge and agree that neither Party shall have an obligation
to enter into a definitive agreement with respect to any ROFR Notice arising
under this Agreement.

7. REPRESENTATIONS AND WARRANTIES

7.1 Mutual Representations and Warranties: Each Party hereby represents,
warrants and covenants to the other Party that:

(a) Such Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and has full corporate power
and authority to enter into this Agreement and to carry out the provisions
hereof;

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Such Party has taken all corporate action necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement and has full power and authority to enter into this
Agreement and perform its obligations under this Agreement;

(c) This Agreement has been duly executed by such Party and constitutes a valid
and legally binding obligation of such Party, enforceable in accordance with its
terms, subject to and limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws generally applicable to creditors’
rights; and (ii) judicial discretion in the availability of equitable relief;

(d) With the exception of Regulatory Approvals, such Party has obtained, or is
not required to obtain, the consent, waiver, approval, order or authorization of
any third party, or has completed, or is not required to complete, any
registration, qualification, designation, declaration or filing with, any
governmental entity, in connection with the execution and delivery of this
Agreement and the performance by such Party of its obligations under this
Agreement, including any grant of rights to the other Party pursuant to this
Agreement;

(e) The execution and delivery of this Agreement, and the performance by such
Party of its obligations under this Agreement, including the grant of rights to
the other Party pursuant to this Agreement, does not and will not: (i) conflict
with, nor result in any violation of or default under any instrument, judgment,
order, writ, decree, contract or provision to which such Party is otherwise
bound; (ii) give rise to any lien, charge or encumbrance upon any assets of such
Party or the suspension, revocation, impairment, forfeiture or non-renewal of
any material permit, license, authorization or approval that applies to such
Party, its business or operations or any of its assets or properties; or
(iii) conflict with any rights granted by such Party to any third party or
breach any obligation that such Party has to any third party; and

(f) Such Party shall comply in all material respects with all laws, rules and
regulations applicable to its performance under this Agreement, including all
export laws and regulations.

7.2 Additional EpiCept Representations, Warranties and Covenants: EpiCept
additionally represents, warrants and covenants to Durect that:

(a) As of the Effective Date, neither EpiCept nor any of its Affiliates is
developing a pharmaceutical patch product containing bupivacaine in the
Territory;

(b) EpiCept has the full right, power and authority to grant, and is not
prohibited by the terms of any agreement to which it is a party from granting,
the license rights granted to Durect under Section 2.1 of this Agreement, and in
particular, this Agreement is a “permitted transfer” in accordance with the
terms of the Hercules Loan;

(c) Subject to the Hercules Loan, EpiCept has not previously granted and will
not grant any rights or licenses inconsistent with the rights and licenses
granted herein;

(d) The EpiCept Licensed Patents include all of the exclusionary intellectual
property rights Controlled by EpiCept as of the Effective Date that cover the
making, development, marketing, use, distribution and/or sale of Licensed
Product;

(e) To the Knowledge of EpiCept and as of the Effective Date, all of the EpiCept
Licensed Patents are valid, in full force and effect and have been maintained to
date, and are not the subject of any interference or opposition proceedings, and
further no legal action or proceeding, other than routine patent prosecution of
pending applications, relating to the EpiCept Licensed Patents has been
instituted and is pending, or to the Knowledge of EpiCept, is imminent or
threatened;

(f) To the Knowledge of EpiCept and as of the Effective Date, practice of the
technology disclosed and claimed in the EpiCept Licensed Patents does not
infringe upon or otherwise violate the intellectual property rights of any
Person or third party;

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

(g) As of the Effective Date, EpiCept has not received written notice from any
third party, nor does EpiCept have Knowledge that any third party has infringed
or misappropriated or is infringing or misappropriating any of the EpiCept
Licensed Patents;

(h) Subject to the Hercules Loan, EpiCept owns all rights, title and interest in
and to all of the EpiCept Licensed Patents, and except as disclosed in Schedule
7.2(h) of this Agreement, there are no encumbrances, liens or security interests
currently existing on or to the EpiCept Licensed Patents (including any liens or
security interest on or to rights underlying the EpiCept Licensed Patents) that
could reasonably be expected to adversely affect Durect’s benefits and rights
under this Agreement;

(i) EpiCept has provided Durect with a true and complete copy of the senior
secured term loan agreement between EpiCept and Hercules Technology Growth
Capital, Inc., dated 30 August 2006 (the “Hercules Loan”); and

(j) EpiCept represents and warrants that all material rights are present in the
following redacted license agreement copies available from the EDGAR service on
30 August 2006: the license agreement with Endo Pharmaceuticals Inc., dated
18 December 2003; and the license agreement with Adolor Corporation, dated
23 July 2003 (the “EDGAR Licenses”); and EpiCept further represents and warrants
that the EDGAR Licenses have not been amended or restated in any material way as
of the Effective Date of this Agreement.

7.3 Additional Durect Representations, Warranties and Covenants: Durect
additionally represents, warrants and covenants to EpiCept that:

(a) As of the Effective Date, Durect has not been debarred, made the subject of
any debarment proceedings by any Regulatory Authority. Durect further covenants
that it will not knowingly use in connection with its performance under this
Agreement any employee, consultant or investigator that has been debarred or is
the subject of debarment proceedings by a Regulatory Authority; and

(b) As of the Effective Date, Durect has not received any notice of any pending
or threatened inquiry, action or other proceeding (and to its Knowledge there
are no ongoing investigations) by any Regulatory Authority with respect to any
Durect manufacturing facility where Licensed Product will be manufactured, and
to its Knowledge, there are no such pending or threatened inquiries, actions or
other proceedings. Durect further covenants that during the Term of this
Agreement, Durect shall notify EpiCept promptly in writing upon its Knowledge of
any such inquiry, action or other proceeding.

(c) Durect has had a full and fair opportunity to review the Hercules Loan and
any impact it may have on this Agreement.

(d) Durect has reviewed and considered the EDGAR Licenses and their impact, if
any, on the terms and conditions hereof.

(e) As of the Effective Date, Durect has not obtained nor agreed to obtain any
third party rights necessary to practice the EpiCept Licensed Patents. In
addition, to the Knowledge of Durect and as of the Effective Date, there are no
third party Patents that dominate the EpiCept Licensed Patents.

7.4 Disclaimer of Warranties: EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN THIS
AGREEMENT, THE PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY
KIND, EITHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, CONCERNING THE SUCCESS OR
POTENTIAL SUCCESS OF THE DEVELOPMENT, COMMERCIALIZATION, MARKETING OR SALE OF
ANY LICENSED PRODUCT. EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN THIS
AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

8. CONFIDENTIALITY

8.1 Confidentiality: Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing, the Parties agree that, during the term of this
Agreement and for five (5) years thereafter, the receiving Party, its Affiliates
and its designees shall, and shall ensure that their respective employees,
officers, directors and other representatives shall, keep completely
confidential and not publish or otherwise disclose and not use for any purpose
any information including all Know-How furnished to it or them by the disclosing
Party, its Affiliates or its designees, except to the extent that it can be
established by the receiving Party by competent proof that such information:
(i) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the disclosing Party; (ii) was
generally available to the public or otherwise part of the public domain at the
time of its disclosure to the receiving Party; (iii) became generally available
to the public or was otherwise part of the public domain after its disclosure
and other than through any act or omission of the receiving Party in breach of
this Agreement; or (iv) was disclosed to the receiving Party, other than under
an obligation of confidentiality, by a Third Party who had, to the receiving
Party’s knowledge, no obligation to the disclosing Party not to disclose such
information to others (all such information to which none of the foregoing
exceptions applies, and the terms of this Agreement, shall be deemed
“Confidential Information”). Any and all information and materials, including
any and all intellectual property rights therein and thereto, owned by a Party
shall constitute Confidential Information of such Party that shall be deemed the
disclosing Party with respect to such Confidential Information. Notwithstanding
the foregoing, the obligations of confidentiality under this Section 8.1
regarding any Confidential Information relating to or containing a Party’s trade
secret that has been suitably identified to the other Party as such shall
continue indefinitely so long as the subject trade secret remains as
Confidential Information.

8.2 Exceptions to Obligation: The restrictions contained in Section 8.1 above
shall not apply to Confidential Information that: (i) is submitted by the
receiving Party to a governmental authority to obtain Regulatory Approval for
the Product, provided that reasonable measures shall be taken to assure
confidential treatment of such information; (ii) is provided by the receiving
Party to third parties under confidentiality provisions at least as stringent as
those in this Agreement, in connection with consulting, development,
manufacturing, external testing, or marketing trials under this Agreement or in
connection with a proposed change of control of a Party or sale of all or
substantially all of the assets of a Party; (iii) is provided to potential
sublicensees, investors and/or lenders; (iv) is necessary in seeking, defending
and enforcing Patent rights; or (v) is otherwise required to be disclosed in
compliance with applicable laws or regulations or order by a court or other
regulatory body having competent jurisdiction; provided that if a receiving
Party is required to make any such disclosure of the disclosing Party’s
Confidential Information such receiving Party will, except where impracticable
for necessary disclosures (for example, to physicians conducting studies or to
health authorities), give reasonable advance notice to the disclosing Party of
such disclosure requirement, and will use all reasonable efforts to secure
confidential treatment of such Confidential Information required to be
disclosed.

8.3 Limitations on Use: Each receiving Party shall use, and cause each of its
Affiliates and its licensees to use, any Confidential Information obtained by
such Party from the disclosing Party, its Affiliates or its licensees, pursuant
to this Agreement or otherwise, solely in connection with the activities or
transactions contemplated by this Agreement.

8.4 Unauthorized Use: If either Party becomes aware or has knowledge of any
unauthorized use or disclosure of the other Party’s Confidential Information, it
shall promptly notify the disclosing Party of such unauthorized use or
disclosure.

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

8.5 Remedies: Each Party shall be entitled, in addition to any other right or
remedy it may have, at law or in equity, to seek an injunction, without the
posting of any bond or other security, enjoining or restraining the disclosing
Party, its Affiliates and/or its licensees from any violation or threatened
violation of this Section 8.

9. INDEMNIFICATION

9.1 Durect Indemnities: Durect shall defend EpiCept and its Affiliates at
Durect’s cost and expense, and will indemnify and hold EpiCept and its
Affiliates and their respective directors, officers, employees and agents
(collectively, the “EpiCept Indemnified Parties”) harmless from and against any
and all losses, costs, damages, fees or expenses (including reasonable
attorney’s fees and expenses), (“Losses”) incurred by any EpiCept Indemnified
Party to the extent arising out of or resulting from (i) any material breach by
Durect of any of its representations, warranties or obligations pursuant to this
Agreement; (ii) any gross negligence or willful misconduct of Durect or its
Affiliates, as applicable, in the exercise of any of their rights and/or the
performance of any of their obligations under this Agreement; (iii) Durect’s
exercise of its rights hereunder or (iv) any liability, including product
liability, or other claims for bodily injury or property damage arising from the
manufacture, handling, packaging, storage, sale or other disposition of Licensed
Product by Durect or any of its Affiliates or sublicensees.

9.2 EpiCept Indemnities: EpiCept shall defend Durect and its Affiliates at
EpiCept’s cost and expense, and will indemnify and hold Durect and its
Affiliates and their respective directors, officers, employees and agents
(collectively, the “Durect Indemnified Parties”) harmless from and against any
and all Losses incurred by any Durect Indemnified Party to the extent arising
out of or resulting from (i) any material breach by EpiCept of any of its
representations, warranties or obligations pursuant to this Agreement; or
(ii) any gross negligence or willful misconduct of EpiCept or its Affiliates, as
applicable, in the exercise of any of their rights and/or the performance of any
of their obligations under this Agreement.

9.3 Indemnification Procedure: Upon receipt by a Party seeking indemnification
hereunder (an “Indemnified Party”) of notice of any action, suit, proceeding,
claim, demand or assessment against such Indemnified Party that might give rise
to Losses, the Indemnified Party shall give prompt written notice thereof to the
Party from which indemnification is sought (the “Indemnifying Party”) indicating
the nature of claim and the basis therefor, provided that the failure to give
such prompt notice shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent the Indemnifying Party or the defense of any such
claim is materially prejudiced thereby. The Indemnifying Party shall have the
right, at its option, to assume the defense of, at its own expense and by its
own counsel, any such claim involving the asserted liability of the Indemnified
Party. If any Indemnifying Party shall undertake to compromise or defend any
such asserted liability, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall agree to cooperate fully
with the Indemnifying Party and its counsel in the compromise of, or defense
against, any such asserted liability; provided, however, that the Indemnifying
Party shall not, as part of any settlement or other compromise, admit to
liability or agree to an injunction without the written consent of the
Indemnified Party. Notwithstanding an election by the Indemnifying Party to
assume the defense of any claim as set forth above, such Indemnified Party shall
have the right (at its own expense if the Indemnifying Party has elected to
assume such defense) to employ separate counsel and to participate in the
defense of any claim.

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

9.4 Insurance Proceeds: Any indemnification hereunder shall be made net of any
insurance proceeds recovered by the Indemnified Party (it being understood that
an Indemnified Party may simultaneously pursue an insurance claim and a claim
for indemnification hereunder); provided, however, that if, following the
payment to the Indemnified Party of any amount under this Section 9, such
Indemnified Party recovers any insurance proceeds in respect of the claim for
which such indemnification payment was made, the Indemnified Party shall
promptly pay an amount equal to the amount of such proceeds (but not exceeding
the amount of such indemnification payment) to the Indemnifying Party.

9.5 Insurance: Durect agrees to obtain and maintain commercial general liability
insurance, including clinical trials and products liability insurance, with
reputable and financially secure insurance carriers, or to be self-insured, in
either case, in such amounts and subject to such deductibles as are reasonable
and customary in the pharmaceutical industry for companies of comparable size
and activities. Durect shall maintain such insurance for so long as Licensed
Product continues to be manufactured or sold in the Territory pursuant to this
Agreement, and thereafter for so long as is necessary to cover any and all third
party claims that may arise from the development, manufacture or sale of
Licensed Product in the Territory. Upon reasonable request by a Party, the other
Party shall produce evidence that such insurance policies are valid, kept up to
date and in full force and effect.

9.6 LIMITATION ON DAMAGES: IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
FOR SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING BUSINESS INTERRUPTION
OR LOST PROFITS, OR PUNITIVE DAMAGES; PROVIDED, HOWEVER, THIS EXCLUSION IS NOT
INTENDED TO, NOR SHALL, EXCLUDE ACTUAL OR COMPENSATORY DAMAGES OF THE AFFECTED
PARTY, INCLUDING SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES OWED TO THIRD
PARTIES AS A RESULT OF A THIRD PARTY CLAIM UNDER SECTIONS 9.1-9.3 OF THIS
AGREEMENT.

10. TERM AND TERMINATION

10.1 Term of Agreement:

(a) This Agreement shall become effective as of the Effective Date and, unless
earlier terminated pursuant to other provisions of this Section 10, shall
continue in full force and effect until the later of (i) the conclusion of the
Royalty Term on a jurisdiction-by-jurisdiction basis; and (ii) the expiration of
the last EpiCept Licensed Patent containing a Valid Claim covering Licensed
Product in the Territory (the “Term”).

(b) On a jurisdiction-by-jurisdiction basis, at the conclusion of the Royalty
Term, the licenses granted under Section 2.1 with respect to Licensed Product
shall become non-exclusive, fully paid up, royalty-free, perpetual and
irrevocable.

10.2 Termination by Durect: Durect may terminate this Agreement under this
Section 10.2:

(a) Without Cause. Durect may terminate this Agreement without cause upon ninety
(90) days prior written notice at any time.

(b) Safety. If, during the development or commercialization of Licensed Product,
such product becomes subject to a pattern of Serious Adverse Drug Experiences or
if Durect receives notice from a regulatory authority, independent review
committee, data safety monitoring board or another similar Clinical Trial or
post-marketing monitoring body alleging significant concern regarding a patient
safety issue, in each case which Durect, in good faith, reasonably believes
would seriously impact the long-term viability of Licensed Product, Durect shall
have the right, upon written notice to EpiCept, to terminate its rights and
obligations under this Agreement.

(c) Legal Impediment. If Durect, in good faith, reasonably believes that the
application of any law or regulation, or the obtaining of approval of any
governmental body with respect to

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Licensed Product, would seriously impact the long-term commercial viability of
such product, Durect shall have the right to terminate this Agreement upon
ninety (90) days’ prior written notice to EpiCept setting forth the reasons
therefor. In such event, during the ninety (90) day notice period, Durect shall
not be obligated to make payment of any one-time milestone payment to EpiCept as
contemplated by Section 4.2 that otherwise would be payable during such 90-day
notice period.

10.3 Termination for Material Breach: Upon the material breach by one Party
under this Agreement, the other Party shall notify the breaching Party of such
breach, and require that the breaching Party cure such breach within ninety
(90) days (except with respect to payments due hereunder, thirty (30) days) or,
in the case of a breach that cannot be cured within ninety (90) days (thirty
(30) days for nonpayment), within a reasonable period not exceeding one-hundred
eighty (180) days so long as the breaching Party is diligently proceeding to
cure such default.

(a) In the event that a material breach by Durect is not cured within the
applicable cure period and without limiting other available remedies, EpiCept
shall have the right to terminate this Agreement upon written notice and all
licenses granted by EpiCept to Durect hereunder shall terminate and all amounts
that have accrued to EpiCept under this Agreement shall be immediately due and
payable, subject to the terms of Section 12.13(c); provided that if a material
breach by Durect that has not been cured is with respect to any individual
jurisdiction in the Territory, EpiCept may at its sole discretion and upon
written notice to Durect terminate this Agreement only with respect to such
jurisdiction and, in such case, only the license granted by EpiCept to Durect
with respect to such jurisdiction shall terminate.

(b) In the event that a material breach by EpiCept is not cured within the
applicable cure period and without limiting other available remedies, Durect
shall have the right to terminate this Agreement upon written notice.

10.4 Termination in Connection with Bankruptcy. Either Party may terminate this
Agreement effective immediately in the event that the other Party: (i) has
become insolvent or has been dissolved or liquidated, filed or has filed against
it, a petition, case or other proceeding under Title 11 of the United Stated
Code, as it may be amended from time to time, any successor statute or any
applicable state or foreign laws relating to bankruptcy, dissolution,
liquidation, winding up or reorganization, and such petition, case or proceeding
if filed against it is not dismissed within sixty (60) days of the filing;
(ii) makes a general assignment for the benefit of creditors; or (iii) has a
receiver, custodian, trustee or other Person exercising similar functions
appointed for all or substantially all of its assets. Should EpiCept become a
party to a bankruptcy proceeding and such proceeding is not dismissed within
sixty (60) days then, to the extent permitted by law, this Agreement and the
licenses granted by EpiCept hereunder shall be adopted by the bankruptcy trustee
or relevant third party charged with the disposition of same, and shall not be
rejected by same, it being the Parties’ intent that, in such event, Durect and
its Affiliates and sublicensees shall be entitled to retain the rights granted
to and obligations undertaken by them hereunder.

10.5 Nature of Licenses. All rights and licenses granted pursuant to this
Agreement are, and shall otherwise be deemed to be, for purposes of 11 U.S.C. §
365(n), licenses of rights to “intellectual property” as defined under 11 U.S.C.
§ 101(35A). The Parties agree that Durect, as a licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights, including
any right to enforce any exclusivity provision of this Agreement, remedies, and
elections under any bankruptcy law. To the fullest extent permitted by law, the
Parties further agree that, in the event of the commencement of a bankruptcy
proceeding by or against EpiCept, Durect shall be entitled to all applicable
rights under 11 U.S.C. § 365(n) or similar provision of any other bankruptcy
law, including copies and access to, as appropriate, any such intellectual
property and all embodiments of such intellectual property upon written request
therefor by Durect, and such, if not already in its possession, shall be
promptly delivered to Durect.

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

10.6 Consequences of Termination/Expiration:

(a) Termination or Expiration. Unless expressly otherwise set forth herein, upon
termination or expiration of this Agreement pursuant to Section 10.2, 10.3 or
10.4, all rights granted hereunder to Durect shall revert to EpiCept and Durect
shall cease practicing under the EpiCept Licensed Patents. In addition, nothing
in this Agreement shall be construed to release either Party from any obligation
that occurred prior to the effective date of any termination or expiration of
this Agreement.

(b) Inventory. Upon termination or expiration of this Agreement pursuant to
Section 10.2, 10.3 (except for Durect’s uncured breach) or 10.4, Durect may,
after the effective date of such termination, sell all Licensed Products that
are in inventory as of the date of written notice of termination, and complete
and sell Licensed Products that Durect can clearly demonstrate were in the
process of manufacture as of the date of written notice of termination, provided
that Durect shall pay to EpiCept the Royalties thereon pursuant to Sections 4.3
and 5 of this Agreement and Durect shall further submit the statement reports of
Royalties pursuant to Section 5 of this Agreement.

10.7 Surviving Provisions. Expiration or any termination of this Agreement shall
not release a Party from the obligations to make any payments that were due or
had accrued immediately prior the effective date of such termination, nor result
in the waiver of any right or remedy by a Party hereto accruing to such Party
prior to such termination. In addition, the following Sections of this Agreement
shall survive any expiration or termination of this Agreement for any reason:
Sections 1, 3.2, 7, 8, 9, 10.5, 10.6, 10.7, 11.1, 11.7 (solely with respect to
events occurring during the Term of this Agreement), and 12 (only to the extent
that such Section 12 provisions are relevant and necessary to execute
post-termination activities).

11. INTELLECTUAL PROPERTY

11.1 Ownership of Know-How and Patents: As between EpiCept and Durect,
(i) Durect shall own any and all Durect Know-How, Durect Improvements, and any
patent rights claiming such Durect Know-How, relating in any way to Licensed
Products and invented, developed, conceived, or discovered by Durect’s or its
Affiliates employees, contractors, consultants or agents acting in their
capacity pursuant to this Agreement; and (ii) EpiCept owns and shall retain
ownership of the EpiCept Licensed Patents, EpiCept Know-How and any EpiCept
Improvements. In addition, unless specifically provided for in this Agreement,
nothing shall in any way affect, change, alter, license or otherwise transfer
any ownership interest enjoyed by: (i) EpiCept of the EpiCept Licensed Patents
and EpiCept Know-How existing as of the Effective Date; or (ii) Durect of the
Durect Know-How existing as of the Effective Date.

11.2 Prosecution of EpiCept Licensed Patents: EpiCept shall have the obligation
to diligently prepare, prosecute and maintain all EpiCept Licensed Patents
(including their issuance, reissuance, reexamination and the defense of any
interference, revocation or opposition proceedings) at EpiCept’s sole expense
and discretion subject to the provisions of this Section 11.2. EpiCept shall
furnish Durect with copies of all substantive correspondence relating to the
EpiCept Licensed Patents to and from patent offices in any jurisdiction within
the Territory and provide Durect a reasonable time to offer its comments thereon
before EpiCept makes a submission to the relevant patent office, provided that
in the event that delay would jeopardize any potential patent right, EpiCept
shall have the right to proceed

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

without awaiting Durect’s comments on any patent application or correspondence.
Durect shall offer its comments promptly, and EpiCept shall consider in good
faith any such comments and requests of Durect. If EpiCept determines in its
reasonably exercised discretion not to file, prosecute, defend or maintain any
patent application (including failing to defend any interference, revocation or
opposition proceedings) or maintain any Patent within the EpiCept Licensed
Patents in any jurisdiction in the Territory, then EpiCept shall provide Durect
with sixty (60) days’ prior written notice (or such shorter time period that
would permit Durect a reasonable opportunity to respond in a timely manner) of
such determination, and subject to the rights existing in the EDGAR Licenses,
Durect shall have the right and opportunity to file, prosecute, defend and/or
maintain such patent application, at Durect’s sole cost and expense.

11.3 Patent Term Extensions: EpiCept shall promptly notify Durect of the
issuance of each new patent included within the EpiCept Licensed Patents where a
patent term extension, adjustment or restoration, or supplementary protection
certificate (an “SPC,” and together with patent term extensions, adjustments and
restorations, “Patent Term Extension”) is possible in the Territory, giving the
date of issue and patent number for each such patent. Durect shall use
Commercially Reasonable Efforts to obtain all available Patent Term Extensions
of such EpiCept Licensed Patents (including those available under the
Hatch-Waxman Act). EpiCept shall execute such authorizations and other documents
and take such other actions as may be reasonably requested by Durect to obtain
such Patent Term Extensions. The Parties shall cooperate with each other in
obtaining Patent Term Extensions wherever applicable to such EpiCept Licensed
Patents. If, in any jurisdiction in the Territory, Durect has an option to
extend the patent term for only one of several patents, Durect will consult with
EpiCept before making the election. If more than one EpiCept Licensed Patents is
eligible for Patent Term Extension, the Parties shall agree upon a strategy that
will maximize patent protection for Licensed Product in the relevant
jurisdiction. All filings for such Patent Term Extensions shall be made by
Durect at its sole cost and expense; provided, that in the event that Durect
elects not to file for a Patent Term Extension, Durect shall (a) promptly inform
EpiCept of its intention not to file and (b) grant EpiCept the right to file for
such Patent Term Extension. Durect acknowledges that pursuant to the EDGAR
Licenses, Endo Pharmaceuticals, Inc., and/or Adolor Corporation may
independently seek Patent Term Extensions of one or more of the EpiCept Licensed
Patents.

11.4 Patent Certifications:

(a) To the extent required or permitted by law, Durect shall use its
Commercially Reasonable Efforts to maintain with the applicable regulatory
authorities during the term of this Agreement correct and complete listings of
applicable patents relating to Licensed Product, including all so called “Orange
Book” listings required under the Hatch-Waxman Act.

(b) In the event either Party receives notice that a third party has filed a
paragraph IV certification relating to Licensed Product pursuant to 21 U.S.C.
355(j)(2)(A)(vii)(IV) of the Hatch/Waxman Act (or any successor statute), such
Party shall immediately notify the other Party in writing of such notice. Upon
EpiCept’s written consent, not unreasonably withheld, Durect shall have the
first right, but not the obligation, to institute a patent infringement action
against such third party. In such instance, Durect may, if necessary, institute
such an action in EpiCept’s name. Durect shall consider in good faith all
comments provided by EpiCept within the five (5) day period following EpiCept’s
receipt of such notice from Durect; provided that Durect shall have the sole
discretion and authority to exercise its first right to institute such a patent
infringement action; however, Durect may not enter into any settlement, consent
judgment or other voluntary final disposition of such action that adversely
affects any EpiCept Licensed Patent without the prior written consent of
EpiCept.

11.5 Third Party Infringements: If either Party becomes aware of infringement of
any Patent included

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

in the EpiCept Licensed Patents by a third party in the Territory, such Party
shall promptly notify the other Party in writing to that effect and provide a
summary of the relevant facts and circumstances known to such Party relating to
such infringement. Upon Durect’s written request, EpiCept and Durect shall
consult with EpiCept’s licensees under the EDGAR Licenses to determine how best
to proceed. If not contrary to the EDGAR Licenses, as between EpiCept and
Durect, EpiCept shall have the right, at its sole discretion, on its own behalf
to institute, prosecute and control any action or proceeding to restrain
infringement of any EpiCept Licensed Patents licensed to Durect under this
Agreement. Durect agrees, at the sole cost and expense of EpiCept, to be joined
as a Party plaintiff if necessary to prosecute the action or proceeding by
EpiCept and shall provide all reasonable cooperation, including any necessary
use of its name, required to prosecute such litigation. EpiCept shall have sole
control of any such suit and all negotiations for its settlement or compromise,
provided that EpiCept shall not settle or compromise any such suit or enter into
any consent order for the settlement or compromise thereof without the prior
written consent of Durect, such consent not unreasonably withheld, conditioned
or delayed.

11.6 Durect Step-In Rights: If, after three (3) months from proper notice of a
third party infringement under Section 11.5 above, EpiCept has not obtained a
discontinuance of an alleged infringement by such third party or brought an
infringement action or proceeding or otherwise taken appropriate action to abate
such infringement, or if EpiCept shall notify Durect at any time of its
intention not to bring suit against an alleged infringer or EpiCept at any time
ceases to actively prosecute such ongoing infringement action or proceeding, and
such alleged infringement is relevant to a Licensed Product in the Territory,
then Durect shall have the right, but not the obligation, to institute,
prosecute and control any action or proceeding to restrain or abate such
infringement. EpiCept agrees, at the sole cost and expense of Durect, to be
joined as a Party plaintiff if necessary to prosecute the action or proceeding
by Durect and shall provide all reasonable cooperation, including any necessary
use of its name, required to prosecute such litigation. Durect shall have sole
control of any such suit and all negotiations for its settlement or compromise,
provided that Durect shall not settle or compromise any such suit or enter into
any consent order for the settlement or compromise thereof without the prior
written consent of EpiCept, such consent not unreasonably withheld, conditioned
or delayed. For clarity, Durect’s rights under this Section 11.6 are subject to
the rights existing in the EDGAR Licenses as of the Effective Date of this
Agreement.

11.7 Costs and Recoveries from Infringement Actions: Any recovery obtained as a
result of an infringement action brought under this Section 11, whether by
judgment, award, decree or settlement, will first be applied to reimbursement of
each Party’s out-of-pocket costs and expenses in bringing such suit or
proceeding, and any remaining balance will be distributed as follows:

(a) if Durect has instituted and maintained such action alone, Durect shall be
entitled to retain such remaining funds less the Deemed Royalty Obligation,
which Deemed Royalty Obligation shall be paid to EpiCept. The “Deemed Royalty
Obligation” shall mean the amount of Royalty that would be paid to EpiCept under
Section 4.3 in the Annual Net Sales Period in which such remaining funds are
received on such remaining funds assuming such remaining funds were deemed to be
Net Sales in such Annual Net Sales Period;

(b) if EpiCept has instituted and maintained such action alone, EpiCept shall be
entitled to retain such remaining funds less the Deemed Royalty Obligation,
which Deemed Royalty Obligation shall be paid to Durect; or

(c) if the Parties and, if relevant, EpiCept’s licensees under the EDGAR
Licenses have cooperated in instituting and maintaining such action, the Parties
shall allocate such remaining funds among themselves in the following order of
priority: (i) first, to reimburse each Party and any

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

participating licensee under the EDGAR Licenses for all litigation costs
incurred in connection with such proceeding paid by that Party/participating
licensee and not otherwise recovered (on a pro rata basis based upon each
Party’s respective litigations costs, to the extent the recovery was less than
all such litigation costs); and (ii) second, the remainder of the recovery shall
be shared equally.

11.8 Infringement of Third Party Rights: With respect to any and all claims
brought by a third party for patent infringement stemming from the manufacture,
use, offer for sale or sale of a Licensed Product covered by the EpiCept
Licensed Patents in the Territory during the Term, Durect shall promptly notify
EpiCept of such claim and Durect shall have the right, at its sole discretion,
to defend and control any action or proceeding with respect to such claim.
EpiCept agrees to be joined as a Party plaintiff, at Durect’s expense, if
necessary to defend the action or proceeding and shall provide all reasonable
cooperation, including any necessary use of its name, required to defend such
litigation. Durect shall have sole control of any such action or proceeding and
all negotiations for its settlement or compromise, provided that Durect shall
not settle or compromise any such action or proceeding or enter into any consent
order for the settlement or compromise thereof without the prior written consent
of EpiCept, such consent not unreasonably withheld, conditioned or delayed.

11.9 Third Party Licenses: In the event that either Party becomes aware of a
third party Patent under which, in the good faith reasonable judgment of such
Party, it would be advisable to obtain a license to avoid infringement by the
manufacture, use or sale of Licensed Product in any country in the Territory,
such Party shall promptly notify the other Party. The Parties shall then confer
in good faith with respect to the appropriate course of action, and if the
Parties agree that the procurement of an ancillary license is warranted to
commercialize Licensed Product in the Territory, then Durect shall have the
right to negotiate such license rights on its own behalf. Durect shall consult
with EpiCept prior to entering into any ancillary license agreement and provide
EpiCept a reasonable opportunity to provide its views on the need or benefit to
obtain such license and the financial and other terms thereof. In the event that
Durect enters into such an ancillary license agreement, Durect shall provide
EpiCept with complete copies of such license agreement and other material
information in its possession in respect of such technology subject to any
confidentiality provisions imposed by the third party proprietor. If EpiCept
agrees, not unreasonably withheld, that such ancillary license agreement is
beneficial in order for Durect to manufacture, use or sell Licensed Product in
the relevant jurisdiction(s) in the Territory, or if Durect is unable within a
reasonable period of time to identify a commercially reasonable alternative to
avoid the third party Patent in order to manufacture, use or sell Licensed
Product in the relevant jurisdiction(s) in the Territory, then Durect shall have
the right to offset [* * *] of royalties incurred in connection with the
ancillary license agreement against Royalties due under Section 4.3 of this
Agreement in the calendar year in which such third party royalty was paid,
provided that any such set-off may not reduce Royalties to EpiCept by more than
[* * *] in any calendar quarter.

11.10 Marking: Durect, its Affiliates and its sublicensees, including any
wholesalers and distributors, as applicable, shall mark all Licensed Products
made, used, offered for sale or sold under this Agreement with a notice in
accordance with 35 U.S.C. §287 and equivalent or similar marking provisions in
foreign countries.

12. MISCELLANEOUS PROVISIONS

12.1 Relationship of Parties: Nothing in this Agreement is intended or shall be
deemed to constitute a partnership, agency, employer-employee or joint venture
relationship between the Parties. No Party shall incur any debts or make any
commitments for the other, except to the extent, if at all, specifically
provided herein.

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

12.2 Assignment: Neither Party shall assign this Agreement or its rights or
obligations hereunder without the express written consent of the other Party
hereto not unreasonably withheld, except that either Party may assign or
transfer this Agreement and its rights or obligations hereunder without the
consent of the other Party to (i) an Affiliate, (ii) any assignee of all or
substantially all of its business, or (iii) its successor in the event of its
merger, consolidation or involvement in a similar transaction. An assignment or
transfer by a Party pursuant to this Section 12.2 shall be binding on its
successors or assigns. No such assignment or transfer shall be valid or
effective unless done in accordance with this Section 12.2.

12.3 Books and Records: Any books and records to be maintained under this
Agreement by a Party or its Affiliates shall be maintained in accordance with
GAAP consistently applied.

12.4 Further Actions: Each Party shall execute, acknowledge and deliver such
further instruments, and do all such other acts, as may be reasonably necessary
or appropriate in order to carry out the purposes and intent of this Agreement.

12.5 Notice: Any notice, request or other communication required or permitted to
be given under or in connection with this Agreement shall be deemed to have been
sufficiently given if in writing and personally delivered or sent by certified
mail (return receipt requested), facsimile transmission (receipt verified), or
overnight express courier service (signature required), prepaid, to the Party
for which such notice is intended, at the address set forth for such Party
below:

 

  (a) In the case of Durect, to:

Durect Corporation

2 Results Way

Cupertino, CA 95014

Attention: General Counsel

Facsimile No: (408) 777-3577

Telephone No.: (408) 777-1417

 

  (b) In the case of EpiCept, to:

EpiCept Corporation

777 Old Saw Mill River Road

Tarrytown, NY 10591

Attention: Chief Executive Officer

Facsimile No: (914) 606-3501

Telephone No.: (914) 606-3500

or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof. If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given. If sent by overnight express courier service, the
date of delivery shall be deemed to be the next business day after such notice
or request was deposited with such service. If sent by certified mail, the date
of delivery shall be deemed to be the fifth business day after such notice or
request was deposited with the U.S. Postal Service.

12.6 Use of Name: Except as otherwise expressly provided herein, Durect, on the
one hand, and EpiCept on the other hand, shall not have any right, express or
implied, to use in any manner the name or other designation of the other or any
other trade name, trademark or logos of the other for any purpose.

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

12.7 Public Announcements; Disclosures: Except as expressly permitted by
Section 8 of this Agreement, neither Party will make any public announcement
concerning the existence of or the terms of this Agreement or regarding the
status, development or commercialization of Licensed Product in the Territory,
without the prior written approval of the other Party with regard to the form,
content and precise timing of such announcement, except such as may be required
to be made by either Party in order to comply with applicable law, regulations,
court order, or tax or securities filings. In addition, the Parties shall agree
upon a single redacted version of this Agreement to accompany each Party’s
respective securities filing disclosure requirements concerning having entered
into such an agreement. Such consents will not be unreasonably withheld or
delayed by such other Party. Each Party hereby agrees that any such public
announcements (whether written or oral) shall acknowledge Durect as the
developer and proprietor of Licensed Product. Prior to any such public
announcement, the Party wishing to make the announcement shall submit a draft of
the proposed announcement to the other Party not less than three (3) business
days in advance to enable the other Party to consider and comment thereon.
Failure to respond with comments in writing prior to twenty-four (24) hours
before scheduled publication shall be deemed approval of such release.
Notwithstanding anything to the contrary in this Agreement, nothing in this
Section 12.7 is intended to prohibit either Party from republishing or restating
information relating to this Agreement that has already been approved by the
other Party for use in a prior press release or public announcement.

12.8 Waiver: A waiver by any Party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach hereof. All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and except as specifically provided herein none of
them shall be in limitation of any other remedy, right, undertaking, obligation
or agreement of either Party.

12.9 Counterparts: This Agreement may be executed simultaneously in any number
of counterparts, any one of which need not contain the signature of more than
one Party but all such counterparts taken together shall constitute one and the
same agreement. This Agreement, to the extent signed and delivered by means of a
facsimile machine, shall be treated in all manner and respects and for all
purposes as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.

12.10 Severability: When possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under any Applicable Law, such provision will be ineffective only to the extent
of such prohibition or invalidity, without invalidating the remainder of this
Agreement.

12.11 Amendment: No amendment, modification or supplement of any provisions of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

12.12 Governing Law: This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to conflicts of
law principles.

12.13 Dispute Resolution:

(a) The Parties recognize that a bona fide dispute as to certain matters may
from time to time arise during the term of this Agreement that relate to any
Party’s rights or obligations hereunder. Unless a Party reasonably determines
that it must seek a preliminary injunction, temporary restraining order or

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

other provisional relief to address a threatened or imminent breach of any
obligations under this Agreement, in the event of the occurrence of any dispute
arising out of or relating to this Agreement, including any question regarding
its existence, validity or termination, either Party shall, by written notice to
the other, have such dispute referred to its respective officer designated below
or their successors, for attempted resolution by good faith negotiations within
sixty (60) days after such notice is received. If either Party desires to pursue
arbitration under Section 12.13(b) below to resolve any such dispute, a referral
to such executives under this Section 12.13(a) shall be a mandatory condition
precedent. Said designated officers are as follows:

For Durect: President and CEO

For EpiCept: President and CEO

(b) In the event that the designated officers shall be unable to resolve the
dispute by executive mediation within such sixty (60) day period, then the
dispute shall be finally settled by binding arbitration as provided below.

(c) Except as expressly otherwise provided in this Agreement, any dispute
arising out of or relating to the interpretation of any provisions of this
Agreement or the failure of either Party to perform or comply with any
obligation of such Party pursuant to this Agreement or the breach, termination
or validity hereof (a “Dispute”), shall be exclusively and finally settled by
arbitration under the Commercial Arbitration rules of the American Arbitration
Association (“AAA”) then in effect (the “Rules”), as modified by the terms set
forth in this Section 12.13(c):

(i) The place of arbitration of any Dispute shall be in Chicago, Illinois. Such
arbitration shall be conducted by three arbitrators, one appointed by each of
EpiCept and Durect and the third selected by the party-appointed arbitrators.
Each arbitrator shall be neutral and impartial and shall have relevant
experience in the pharmaceutical industry. EpiCept and Durect shall make their
respective appointments within 20 business days of receipt by the respondent of
a copy of the demand for arbitration. Such party-appointed arbitrators shall
select the third arbitrator within 20 business days of the appointment of the
second arbitrator. If any arbitrator is not timely appointed, on the request of
any Party such arbitrator shall be appointed by the AAA in accordance with the
listing, striking and ranking provisions in the Rules. The arbitrators shall
render an award as expeditiously as possible; if practicable, within six months
after the appointment of the third arbitrator.

(ii) Any award rendered by the arbitrators shall be final and binding upon the
Parties. Judgment upon any award rendered may be entered in any court having
jurisdiction, or application may be made to such court for a judicial acceptance
of the award and an order of enforcement, as the case may be. Except as provided
in Section 11.5, each Party shall pay its own expenses of arbitration, and the
fees and expenses of the arbitrators shall be equally shared between EpiCept and
Durect. Any costs or fees (including attorney’s fees and expenses) incident to
enforcing the award shall be charged against the Party resisting such
enforcement.

(iii) This Section 12.13(c) shall not prohibit a Party from seeking preliminary
injunctive relief in aid of arbitration from a court of competent jurisdiction
in the event of a breach or prospective breach of this Agreement by any other
Party which would cause irreparable harm to the Party seeking such relief.
Without prejudice to such provisional remedies as may be available under the
jurisdiction of a court, the arbitrators shall have full authority to grant
provisional remedies and to direct the Parties to request that any court modify
or vacate any temporary or preliminary relief issued by such court, and to award
damages for the failure of any Party to respect the arbitrators’ orders to that
effect.

12.14 Compliance with Laws: Each Party shall review in good faith and cooperate
in taking actions to ensure compliance of this Agreement and the Parties’
activities hereunder with all Applicable Laws, rules, ordinances, regulations
and guidelines. Each Party shall provide the other Party such reasonable

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

assistance as may be required for the Party requesting such assistance to comply
with all such laws, rules, ordinances, regulations and guidelines of all
governmental entities, bureaus, and agencies having jurisdiction pertaining to
this Agreement, including obtaining all import, export and other permits,
certificates, licenses or the like required by such laws, rules, ordinances,
regulations and guidelines necessary to permit the Parties to perform hereunder
and to exercise their respective rights hereunder.

12.15 Force Majeure: Except where expressly provided for herein, neither Party
shall be held liable or responsible to the other Party nor be deemed to be in
default under, or in breach of any provision of, this Agreement for failure or
delay in fulfilling or performing any obligation of this Agreement to the extent
that such failure or delay is due to Force Majeure, and without the willful
wrongdoing, recklessness or gross negligence of the Party so failing or
delaying. In the event that the ability of Durect or EpiCept to perform its
obligations under this Agreement, as the case may be, shall be affected by a
Force Majeure, the affected Party shall immediately notify the other Party of
such inability and of the period for which such inability is expected to
continue. The Party giving such notice shall thereupon be excused from such of
its obligations under this Agreement as it is thereby disabled from performing
for so long as it is so disabled and the thirty (30) days thereafter. To the
extent possible, each Party shall use Commercially Reasonable Efforts to
minimize the duration of any Force Majeure.

12.16 Entire Agreement: This Agreement including schedules and exhibits thereto,
constitute the entire agreement between the Parties with respect to the subject
matter of this Agreement and supersede all prior agreements and understandings,
both oral and written, between the Parties with respect to the subject matter of
this Agreement.

12.17 Parties in Interest: All of the terms and provisions of this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the Parties
hereto and their respective permitted successors and assigns.

12.18 No Third Party Beneficiaries: Except for rights and obligations
specifically referred to herein that apply to Affiliates, sublicenses or
licensees of the Parties, nothing in this Agreement is intended to confer on any
Person other than Durect or EpiCept any rights or obligations under this
Agreement, and there are no intended third party beneficiaries to this
Agreement.

12.19 Descriptive Headings; Certain Terms: The descriptive headings of this
Agreement are for convenience only, and shall be of no force or effect in
construing or interpreting any of the provisions of this Agreement.

12.20 Fees and Payments: All fees and payments made by one Party to the other
under this Agreement shall be deemed non-refundable unless expressly provided to
the contrary herein.

[Remainder of Page Intentionally Left Blank - Signature Pages to Follow]

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the day and year first written
below.

 

DURECT Corporation By:  

/s/ James E. Brown, D.V.M.

Name:   James E. Brown, D.V.M. Title:   President and Chief Executive Officer
Dated:   12/20/06 EPICEPT Corporation By:  

/s/ Jack V. Talley

Name:   Jack V. Talley Title:   President and Chief Executive Officer Dated:  
12/20/06

 

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidentiality has been requested
with respect to the omitted portions.